Citation Nr: 1607415	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health Care System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from Marion County Fire Rescue on August 11, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health Care System in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred from Marion County Fire Rescue on August 11, 2012.  

In April 2015 the Board remanded this case, in part, to clarify whether the expenses of the Veteran's August 11, 2012 ambulance transport were submitted to and/or covered by Medicare Part A or Part B.  As discussed below, the record reflects such expenses were covered in part by Medicare Part B.  All other development directed by the April 2015 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that the record available for its review reflects the Veteran has perfected an appeal on several other issues in addition to that adjudicated by this decision.  However, these issues were developed before a different agency of original jurisdiction (AOJ), and the record reflects the Veteran is currently awaiting hearing(s) on those issues at the AOJ.  Accordingly, the Board will not address these additional issues at this time.


FINDINGS OF FACT

1.  The medical treatment received on August 11, 2012, was not authorized in advance by VA and was for a nonservice-connected condition.

2.  The Veteran had coverage under Medicare Part A and Part B, which paid for a portion of the private medical care at issue to include his ambulance transport.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses have not been met for the unreimbursed portion of the private medical treatment on August 11, 2012.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.103, 17.52, 17.54, 17.120, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) explains VA's duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015) See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  In Barger, the Court found the VCAA was not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  In addition, the Board notes that while the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), it explicitly held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The Board further notes that the provisions of Chapter 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In the initial notification of the denial of his claim via an October 2012 letter, the Veteran was advised of the information necessary to substantiate his claim as well as all relevant procedure and appellate rights.  Moreover, this letter explained the bases for denial of the claim, and afforded the Veteran the opportunity to present information and evidence in support of the claim.  As such, the notice requirements of Chapter 17 have been satisfied.

The record further reflects that the Veteran was sent VCAA notification in this case via a December 2012 letter.  The correspondence, in pertinent part, noted VA's duty to assist and notify under the VCAA including what information and evidence the Veteran must submit, and what information and evidence will be obtained by VA.  As such, this correspondence  complied with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although this letter was not sent prior to the initial adjudication of the claim, it was sent prior to reajudication of the claim by a 2015 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that records are on file regarding the treatment received by the Veteran on August 11, 2012; and the Veteran has not otherwise identified the existence of evidence pertinent to this case that has not been obtained or requested.  Moreover, general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement and Substantive Appeal.  He has not requested a hearing in conjunction with this case.

The Board further notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In this case, the Veteran contends that he is entitled to reimbursement for unauthorized medical expenses incurred from the Marion County Fire Rescue for ambulance services rendered on August 11, 2012.  

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a) ; 38 C.F.R. § 17.54.  Here, the Board notes the evidence fails to show that the treatment provided to the Veteran on August 11, 2012, was preauthorized, and the Veteran has not contended otherwise.  Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. 
§ 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  In this case, there is no indication that the Veteran was receiving medical care at VA at the time the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703  and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the treatment received on August 11, 2012 was unauthorized by VA.  

However, in cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. § 1728 or 38 U.S.C.A.  
§ 1725.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).

In this case, the record reflects that at the time the Veteran received the private medical care on August 11, 2012, service connection was in effect for anxiety disorder, scars of the right eyelid and left thigh, and coronary artery disease (CAD).  With respect to the CAD, the Board acknowledges that service connection for this disability was actually established by a March 2013 rating decision which was clearly subsequent to the treatment in question.  However, the rating decision established service connection for the CAD effective from October 2010.  As such, the Board must conclude that service connection was in effect for this disability at the time the medical treatment was received on August 11, 2012.

This significance of service connection being in effect for CAD on August 11, 2012, relates to the fact the Veteran has indicated he sought medical treatment at that time because he was concerned the syncope he experienced was heart related.  Additionally, the treatment he received included cardiac monitoring.  Nevertheless, the medical records from the August 11, 2012, treatment do not reflect it was determined the syncope was actually due to heart-related problems to include the service-connected CAD.  Further, other evidence of record does not indicate syncope is a symptom associated with the service-connected CAD.  For example, VA examinations conducted in March 2013 and August 2014 indicate that while the Veteran experienced symptoms such as dyspnea on exercise stress testing, he did not experience syncope.  The record does not indicate the syncope was related to any other service-connected disability.  Moreover, service connection for dizziness and loss of balance was denied by a December 2015 rating decision.  

In evaluating a claim under 38 U.S.C.A. § 1728 the criteria is whether the treatment in question was for an adjudicated service-connected disability, not whether the claimant was concerned the condition was due to such.  Based on the evidence discussed in the preceding paragraph, the Board finds that the treatment received by the Veteran on August 11, 2012, was for a nonservice-connected disability.  Further, it does not appear he explicitly contends otherwise.

The Board also notes that the record does not reflect the Veteran's service-connected disabilities have been evaluated as permanently and totally disabling; nor that he was participating in a vocational rehabilitation program at the time in question.

In view of the foregoing, the Board must find the Veteran does not satisfy the initial eligibility criteria for reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement for emergency transportation under this authority the appellant has to satisfy all of the following conditions:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C.A. § 1725 for emergency treatment if death had not occurred before emergency treatment could be provided);

(b) The veteran is financially liable to the provider of the emergency transportation;

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C.A. § 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

38 C.F.R. § 17.1003. 

The Board notes that payment or reimbursement has been denied by the VA on the basis that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Specifically, the Veteran receives coverage under Medicare Part A and Part B.  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c - Medicare Part A) or established by section 1831 of that Act (42 U.S.C. 1395j - Medicare Part B).  See 38 U.S.C.A. § 1725(f)(2)(B).  Thus, the law and regulations specifically exclude payment if a claimant has coverage under either Medicare.

The Board acknowledges that veterans may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  38 U.S.C.A. § 1725(c)(4).  However, this exception pertains to circumstances where the services in question are not covered at all by the health care plan.  It does not pertain to co-pays or deductibles that are claimant's responsibility under the health care plan.  For example, if the hospital care was covered by Medicare in this case, but not the ambulance service, the Veteran would be entitled to receive payment or reimbursement for the ambulance services.  Accordingly, the Board remanded this appeal in April 2015 to see if such was the case.

In accord with the Board's remand directives, evidence was subsequently obtained from Marion County Fire Rescue which reflects the ambulance services received by the Veteran on August 11, 2012, was partially covered by Medicare.  Therefore there is no entitlement to reimbursement under 38 U.S.C.A. § 1725.

For these reasons, the Board finds the Veteran does not satisfy the legal criteria for payment or reimbursement of unauthorized medical expenses incurred from Marion County Fire Rescue on August 11, 2012.  Consequently, the claim must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from Marion County Fire Rescue on August 11, 2012, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


